           Case 1:20-cv-09694-JMF Document 37 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-9694 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JUSTIN GITELIS,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On March 1, 2021, Plaintiff filed an amended complaint naming only Justin Gitelis as a
defendant. ECF No. 35. In light of that, the motion to dismiss filed by Michael Gitelis — who
was named as a Defendant in Plaintiff’s earlier complaints — is DENIED as moot. See ECF No.
30. No later than March 22, 2021, Justin Gitelis shall file an amended answer or otherwise
respond to Plaintiff’s amended complaint.

        The remaining parties are hereby ORDERED to appear for an initial pretrial conference
on March 31, 2021, at 4:45 p.m. Counsel are directed to confer with each other prior to the
conference regarding settlement and each of the other subjects to be considered at a Federal Rule
of Civil Procedure 16 conference. Additionally, in accordance with Paragraph 2.B of the Court’s
Individual Rules and Practices, the parties are hereby ORDERED to file on ECF a joint letter,
described below, as well as a proposed Civil Case Management Plan and Scheduling Order
attached as an exhibit to the joint letter, no later than Thursday of the week prior to the initial
pretrial conference. The parties shall use this Court’s form Proposed Civil Case Management
Plan and Scheduling Order, which is also available at https://www.nysd.uscourts.gov/hon-jesse-
m-furman. Any open legal issues can be addressed at the conference.

       The joint letter shall not exceed five (5) pages, and shall provide the following
information in separate paragraphs:

        (1)      A brief statement of the nature of the action and the principal defenses thereto;

        (2)      A brief explanation of why jurisdiction and venue lie in this Court. In any action
                 in which subject matter jurisdiction is founded on diversity of citizenship pursuant
                 to Title 28, United States Code, Section 1332, the letter must explain the basis for
                 the parties’ belief that diversity of citizenship exists. Where any party is a
                 corporation, the letter shall state both the place of incorporation and the principal
                 place of business. In cases where any party is a partnership, limited partnership,
         Case 1:20-cv-09694-JMF Document 37 Filed 03/02/21 Page 2 of 2




               limited liability company, or trust, the letter shall state the citizenship of each of
               the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
               Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       (3)     A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)     A brief description of any outstanding motions;

       (5)     A brief description of any discovery that has already taken place and of any
               discovery that is necessary for the parties to engage in meaningful settlement
               negotiations;

       (6)     A list of all prior settlement discussions, including the date, the parties involved,
               and the approximate duration of such discussions, if any;

       (7)     A statement confirming that the parties have discussed the use of alternate dispute
               resolution mechanisms and indicating whether the parties believe that (a) a
               settlement conference before a Magistrate Judge; (b) participation in the District’s
               Mediation Program; and/or (c) retention of a privately retained mediator would be
               appropriate and, if so, when in the case (e.g., within the next sixty days; after the
               deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
               of such a mechanism would be appropriate; and

       (8)     Any other information that the parties believe may assist the Court in advancing
               the case to settlement or trial, including, but not limited to, a description of any
               dispositive issue or novel issue raised by the case.

        In accordance with the Court’s Individual Rules and Practices, requests for an extension
or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
previous requests were granted or denied; (4) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent; and (5) the date of the parties’ next
scheduled appearance before the Court. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.

        The Clerk of Court is directed to terminate ECF No. 30, to terminate Michael Gitelis as a
party, and to update the caption accordingly.

       SO ORDERED.

Dated: March 2, 2021                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
